                   IN THE UNITED STATE DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                            NO. 2:20-cv-20

JOHN P. BAILEY,                     )
PAUL W. MICHAEL, JR. and wife,      )
SHERYL S. MICHAEL,                  )
E. THOMPSON BROWN,                  )
TODD A. EDGAR and wife,             )
BABETTE S. EDGAR,                   )
                                    )
      Plaintiffs,                   )
                                    )
              v.                    )     SELECTION OF MEDIATOR
                                    )
COUNTY OF DARE, NORTH               )
CAROLINA,                           )
                                    )
      Defendant.                    )
_____________________________________________________________________________

       NOW COME the Plaintiffs, John P. Bailey, Paul W. Michael, Jr. and wife, Sheryl S.

Michael, E. Thompson Brown, Todd A. Edgar and wife, Babette S. Edgar, and the Defendant,

County of Dare, North Carolina, by and through their undersigned counsels, pursuant to Local

Civil Rule 101.1c, and say:

       1. The parties hereto agree and select the following mediator in this matter:

       Judge Robert N. Hunter, Jr. (ret.)
       Higgins Benjamin, PLLC
       301 N. Elm St., Suite 800
       Greensboro, N.C. 27401
       Telephone: 336/273-1600
       Facsimile: 336/274-4650
       rnhunterjr@greensborolaw.com

       2. The rate of compensation is agreed by the parties and the mediator to be $ 400/hr.




          Case 2:20-cv-00020-FL Document 17 Filed 05/06/20 Page 1 of 3
                                                 -2-

       3. Judge Hunter has applied for appointment to the Court’s list of certified mediators.

He is certified by the North Carolina Dispute Resolution Commission. He has further agreed to

be bound by all provisions of the ADR Rules of this Court, including submission to the

jurisdiction of the Court for disciplinary purposes.

       Respectfully submitted, this the 6th day of May, 2020.

                                              /s/ S. C. Kitchen
                                              S. C. Kitchen
                                              KITCHEN & TURRENTINE, PLLC
                                              920-C Paverstone Dr.
                                              Raleigh, NC 27615
                                              Email: ckitchen@ktlawnc.com
                                              Phone: (888) 308-3708
                                              Fax: (888) 308-3614
                                              N.C. Bar No. 9309

                                              Attorney for Plaintiffs



                                              /s/ Christopher J. Geis (signed by permission)
                                              Christopher J. Geis
                                              N.C. Bar No. 25523
                                              WOMBLE BOND DICKINSON (US) LLP
                                              One West Fourth Street
                                              Winston-Salem, North Carolina 27101
                                              Phone: (336) 721-3600
                                              Fax: (336) 721-3660
                                              Email: Chris.Geis@wbd-us.com

                                              Attorney for Defendant




           Case 2:20-cv-00020-FL Document 17 Filed 05/06/20 Page 2 of 3
                                              -3-

                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2020, a copy of the Selection of Mediator was served upon

the following person by first class mail:

       Judge Robert N. Hunter, Jr.
       Higgins Benjamin, PLLC
       301 N. Elm St., Suite 800
       Greensboro, N.C. 27401

                                            /s/ S. C. Kitchen
                                            S. C. Kitchen
                                            KITCHEN & TURRENTINE, PLLC
                                            920-C Paverstone Dr.
                                            Raleigh, NC 27615
                                            Email: ckitchen@ktlawnc.com
                                            Phone: (888) 308-3708
                                            Fax: (888) 308-3614
                                            N.C. Bar No. 9309




           Case 2:20-cv-00020-FL Document 17 Filed 05/06/20 Page 3 of 3
